BROWN, J., dissenting in part and concurring in part. In a remarkable decision, the majority has remanded this case to the trial court for a second time and held that the Sims Estate (Sims) is entitled to “relief’ on its claim and that the trial court should “fashion the appropriate remedy.” The remedy Sims wants, based on the 2008 hearing before the trial court, is to unwind a distribution of money to the law firm partners (partners) that occurred more than three years ago and to require a disgorgement of those assets so that Sims’s claim may be satisfied. The trial court, of course, has already refused to do this in its order dated December 9, 2008, because Sims never obtained a supersedeas bond to preserve the status quo and protect the partners. Yet, the majority remands this case a second time with the clear signal that the “appropriate remedy” is to require the partners to satisfy Sims’s claim. Because of the far-reaching implications of the majority opinion and because the opinion is wrong in several fundamental respects, particularly with regard to the law of su-persedeas bonds and law of the case, I dissent. a. Failure to Obtain a Stay or Appeal the Denial of a Stay by the Trial Court Sims’s most serious error throughout this litigation has been his failure to pursue a stay of the distribution of assets to the partners before it occurred or to pursue post-distribution ^relief such as a mandatory injunction after it occurred. Nor did he ever appeal the denial of a stay by the trial court in 2005. The failure of Sims to obtain a stay was central to the trial court’s decision to deny relief, as set out in its order of December 9, 2008: 7. The Court denies Sims’s request, made in a ‘bench memorandum’ filed October 30, 2008, and requested at the hearing, to “unwind” the previous Court orders dated December 29, 2005, and February 3, 2006, authorizing shareholder distributions. Sims did not seek or obtain a stay of enforcement of those judgments or post the necessary super-sedeas prior to the previous appeal of the Court’s decisions as would be required by Rule 62, Ark. R. Civ. P., and Rule 8, Ark. R.App. P.-Civ. Butt v. Evans Law Firm, P.A., 351 Ark. 566, 98 S.W.3d 1 (2003). b. Failure to Post Supersedeas Bond Hand in hand with his failure to obtain a stay was the fact that Sims never posted a supersedeas bond to support a stay of the distribution to the partners. Based on his own testimony to the trial court and in pleadings to this court, he did not do so because he could not afford a bond. Witness this colloquy in October 2008: Circuit Judge: Why was there no super-sedeas in this case? Why was there no appellate review? Attorney for Sims: Your honor, the only answer I can give you is Mr. Sims had no assets. Everything he had was taken. Indigency is not a defense to failure to post a bond to preserve the status quo. See Rudolph v. Cassidy, 225 Ark. 951, 286 S.W.2d 489 (1956). As quoted above, failure to obtain this bond |aswas a pivotal reason the trial court gave to deny Sims relief on remand. Yet the majority holds that a bond was not required. In a serious error, the majority holds that the need to post a supersedeas bond is limited only to cases where a defendant seeks to appeal a judgment and halt execution against his or her assets during the appeal. Apart from the fact that Sims did not raise this point until his reply brief, which we have consistently ruled is too late (see, e.g., Farm Bureau Mut. Ins. Co. v. David, 324 Ark. 387, 921 S.W.2d 930 (1996)), such a narrow interpretation of the supersedeas requirement has never been the law in Arkansas. Indeed, the holding will cause a sea change in the supersedeas law of this state. A prime example of the majority’s error on this point is Wayne Alexander Trust v. City of Bentonville, 345 Ark. 577, 47 S.W.3d 262 (2001). In Wayne Alexander Trust, we denied an appellant’s request for a stay of a circuit court order approving a municipal ordinance and requiring the condemnation of seven buildings in Benton-ville because he had failed to file a super-sedeas bond as required under Rule 8 of the Arkansas Rules of Appellate Procedure — Civil. A second recent example is Breckenridge v. Givens, 344 Ark. 419, 39 S.W.3d 798 (2001). In that case, we granted an attorney’s request for a stay of his three-month disciplinary suspension pending appeal provided that he post a $5,000 supersedeas bond to cover the cost of the appeal. Neither situation involved a defendant attempting to halt an execution on assets. 12i)Our case law is replete with other examples where this court and trial courts required supersedeas bonds in matters not involving the need to secure the payment of a judgment following appeal. See, e.g., First Nat’l Bank of Izard County v. Arkansas State Bank Comm’r, 301 Ark. 1, 781 S.W.2d 744 (1989) (bank required to post a supersedeas bond for a stay pending appeal of a circuit court order approving a competitor bank’s application to establish a new bank branch); Jones v. Carney, 264 Ark. 405, 572 S.W.2d 585 (1978) (supersedeas bond posted to keep liquor store open pending appeal of circuit court order reversing the Alcoholic Beverage Control Board’s approval of appellant’s permit application); Duncan v. Crowder, 232 Ark. 628, 839 S.W.2d 310 (1960) (supersedeas bond posted in a child-custody case where appellants sought to stay pending appeal an order directing them to deliver custody of child to appellee); Bradley v. Jones, 227 Ark. 574, 300 S.W.2d 1 (1957) (supersedeas bond posted in election contest for a stay pending appeal of the certification of the election). As these cases graphically illustrate, su-persedeas bonds are often necessary to protect the interests of non-appealing parties in cases other than those involving the scenario of an appeal following a money judgment against the appellant. Take for example the First Nat’l Bank of Izard County case. There, First National Bank of Izard County appealed a decision of the State Banking Commissioner granting a competing bank, the Bank of North Arkansas, a permit to establish a branch bank in Calico Rock, which was the location of First National Bank’s principal bank. First National Bank was allowed to stay the decision pending appeal |snbut was required to post a supersedeas bond to protect Bank of North Arkansas’s potential economic loss occasioned by the delay. The fallout from today’s decision is obvious. The ability of the trial courts of this state to require supersedeas bonds to maintain the status quo and to protect the interests of non-appealing parties henceforth will be severely curtailed.6  Other courts have been equally vocal about the need for a bond to preserve the status quo. As an initial matter, Sims is correct that a stay of proceedings and a supersedeas bond are not required in order to appeal. See Ark. R.App. P.-Civ. 8; Lytle v. Citizens Bank of Batesville, 4 Ark. App. 294, 630 S.W.2d 546 (1982). But “a party who chooses to appeal but who fails to obtain a stay or injunction pending appeal risks losing its ability to realize the benefit of a successful appeal.” In re Combined Metals Reduction Co., 557 F.2d 179, 188 (9th Cir.1977) (quoting In re Lewis Jones, Inc., 369 F.Supp. 111, 115-16 (E.D.Pa.1973)); see also Duncan v. Farm Credit Bank of St. Louis, 940 F.2d 1099 (7th Cir.1991) (“an appellant may elect to forego Rule 62 protection, but does so at his or her own peril”); In re Sugarloaf Props., 286 B.R. 705, 710 (Bankr. E.D.Ark.2002) (“a party has no other protection from the enforcement of an order unless he or she files a supersedeas bond and requests a stay pending appeal under Rule 62(d)”); Mann-Stack v. Homeside Lending, Inc., 982 So.2d 72 (Fla.App.2008) (order of disbursement following foreclosure sale was appropriate despite the fact that the foreclosure judgment was on appeal where appellant failed to post super-sedeas bond or obtain a stay of an order of disbursement following the foreclosure sale); Butt v. Evans Law Firm, 351 Ark. 566, 98 S.W.3d 1 (2003); Freeman v. Wintroath Pumps-Division of Worthington Corp., 13 Ariz.App. 182, 475 P.2d 274 (1970) (“The appellant who fails to post a supersedeas bond runs the risk that upon reversal the funds will have been dissipated.”); Michigan Bean Co. v. Burrell Engineering & Constr. Co., 306 Mich. 420, 11 N.W.2d 12 (1943) (appellant’s failure to post a supersedeas bond on appeal did not preclude it from appealing, but it did subject itself to the risk of having a writ of execution issued during the pendency of the appeal). The majority’s attempt to distinguish our holding in Butt v. Evans Law Firm, 351 Ark. 566, 98 S.W.3d 1 (2003) fails the test of reasonableness. According to the majority, this court concluded in Butt that “the intervenor was not entitled to disgorge the already-paid attorneys’ fees because he did not post the bond or obtain a stay.” Yet, somehow the instant case, in which Sims never posted a bond or obtained a stay, is different. The difference, the majority concludes, is that the litigant in Butt took no action to obtain a stay or post a bond whereas Sims “took steps to seek a stay.” The majority apparently believes that it was the litigant’s failure to attempt to post a supersedeas bond or obtain a stay, rather that the litigant’s failure 132to actually obtain a stay or post a supersedeas bond, that was essential to our holding in Butt. The majority goes on to note that Sims filed a motion for stay in the circuit court but that it could not force the circuit court to rule on it. Essentially, the majority believes that there was nothing more Sims could have done to obtain a stay. I disagree. c. Opportunities for Sims to Obtain a Stay A review of the facts illustrates my point. Sims’s claim against the partners was denied by the circuit court on December 29, 2005. On January 27, 2006, he filed his petition for an extraordinary writ with this court and sought a stay. His petition showed that he was well aware of the need for supersedeas relief, because he argued that an appeal would not be an adequate remedy in that he could not afford to post the necessary supersedeas bond to stay the distribution of the corporation’s assets. On February 3, 2006, the circuit judge ordered the distribution of the funds, and this court granted Sims a temporary stay of that order. On February 14, 2006, Sims moved for reconsideration or alternatively a motion for a permanent stay of the trial court’s order of disbursement. He did not post a supersedeas bond. Again, Sims was well aware of the danger of not obtaining a stay and argued in his brief in support: “If the trial court’s order is not stayed pending appeal, and any assets of the corporation are distributed, it is highly likely that those assets will be dissipated before any appeal can be decided by an appellate court. If that happens, and the appellate court reversed this court’s judgment, these claimants will be [^deprived of a meaningful opportunity to collect on their claims.” The circuit judge never ruled on the motion, and it was deemed denied on March 16, 2006. On April 26, 2006, Sims appealed the circuit judge’s December 29, 2005 order. It was, again, clear that he could not afford a supersedeas bond to protect the appel-lees. Sims reiterated that point in his brief filed on March 27, 2006, in support of his petition for certiorari, prohibition, and a stay before this court. In our opinion denying that petition on November 30, 2006, we said: [Sims] argues ... that he cannot afford a supersedeas bond if one is required after an unfavorable judgment mandating the disposition of funds. But what may happen in the Pulaski County Circuit Court on this matter.in the future amounts to crystal-ball gazing and this court will not engage in such. Accordingly, as matters stand today, we hold that Sims has an adequate remedy available to him in the form of a direct appeal.... In short, Sims knew as early as November 30, 2006 that his petition for a stay was denied and his remedy was an appeal. He also knew that he should ask for a stay from the circuit judge and that a superse-deas bond would, in all likelihood, be required. Also, on November 30, 2006, this court dismissed Sims’s direct appeal for lack of a final order. See Sims v. Circuit Court of Pulaski County, 2006 WL 3446383. A substitute opinion, adding one sentence not relevant to the current appeal, was handed down by this court on January 18, 2007. Sims v. Circuit Court of Pulaski County, supra. That is the date the circuit court ordered distribution of the funds to the partners. Sims was aware of that order and yet he never appealed the wrongful denial of his request for a stay as grounds to unwind the distribution. Nor did Sims seek an immediate mandatory injunction from the circuit judge to reverse the distribution. On August 1, 2007, the circuit judge entered a final, appealable order. On August 28, 2007, Sims appealed from the December 29, 2005 order. Again, Sims did not appeal the denial of his motion to stay. On May 22, 2008, this court reversed the circuit judge’s order and found that Sims was denied due process in the absence of a hearing on his claim, which still had not been approved. We remanded the case for a hearing to determine whether Sims’s claim was valid. Several months later, in his brief before the circuit judge prior to the hearing on remand held on October 31, 2008, Sims asked that the distribution on January 18, 2007, be “unwound.” This is the first time that Sims broached the issue of unwinding the distribution to the circuit judge. As already stated in this opinion, the circuit judge refused to do this due to Sims’s earlier failure to renew the motion to stay and post a supersedeas bond. The following colloquy at the hearing is instructive: Circuit Judge: So I’ve been back through I think the entire file ... preparing for this hearing. There was a pleading that was filed on February 14th of 2006, over two and a half years ago. Several of the claimants I believe joined in a request that, in the alternative, that any distribution be stayed pending appeal ... I find nothing else in the file about anybody attempting to request a hearing, put on testimony or evidence, utilize any supersedeas, take any |SBaction of any nature whatsoever. So in the file, what have I missed? [[Image here]] Attorney for the Sims Estate: Well, your honor, if you go back to November 8th of 2005 and the subsequent orders that were entered shortly thereafter, those claims were provided with due process, they received their money. The Supreme Court has said that my client did not receive due process, that he was denied due process because he was not afforded a hearing on his claim. [[Image here]] As far as what is in the record, your honor, we were present on November 8th, and we were — and I believe that if you look at the record of the appellate court and the record from this court, I asked to present my claim at that hearing. I said, I am ready, willing, and able— Circuit Judge: You’re not answering my question now ... What did you do about supersedeas that was available to you under the Rules of Civil Procedure, Rules of Appellate? When did you ask the appellate court to stop any distribution? ATTORNEY FOR THE SlMS ESTATE: Your honor, I filed a writ of certiorari. Circuit Judge: And they denied that. Attorney for the Sims Estate: And they denied that. Circuit Judge: And, in fact, I believe they mentioned the fact that superse-deas, there was some [^comment about that perhaps it could be requested or something, right? So they denied the writ of cert. And then monies were distributed. Monies had been distributed actually to your client and to you as well. People are no longer at this table who were at the table. [[Image here]] What does Arkansas case law say in situations like this where supersedeas is not requested and is not posted and things move on down the road for two and a half years? Attorney for Sims Estate: Your honor, I’ve looked for that. I cannot give you an answer. I haven’t found anything on point. I’ve looked at treatises. [[Image here]] Circuit Judge: Why was there no request for a supersedeas in this case? Why was there no appellate review? Attorney for Sims Estate: Your Honor, the only answer I can give you is Mr. Sims had no assets. Everything he had was taken. To summarize, before his death Sims was aware of his remedy, but (1) he never appealed the denial of his request for a stay, which occurred on March 16, 2006, although he had the opportunity to do so; (2) he failed to petition the circuit judge to unwind the distribution of JMFH’s assets following the January 18, 2007 order until October 31, 2008; (3) he never petitioned this court, following our opinion on May 22, 2008, for rehearing on |S7the basis that this court should address the unwinding issue, if his claim was approved by the circuit judge; and (4) he admitted on the record that he could not afford a superse-deas bond and never obtained a stay. Simply put, under established precedent Sims’s failure to obtain a stay or to post a supersedeas bond precludes the relief provided by the majority opinion. The majority opinion places the blame for Sims’s inability to recover the distributed assets on every party but the party most responsible, that is, Sims himself. The circuit court is blamed, even though its orders of distribution were not erroneously entered in the absence of a stay of the proceedings. The partners are blamed for not peering into the future and forestalling legal arguments on matters that had yet to arise. On the other hand, Sims is rewarded for an aborted attempt to obtain a stay and supersedeas bond that would have prevented this problem from the start. d. Expansion of the Doctrine of Law of the Case Not only does the majority err on Sims’s obligation to post a supersedeas bond to maintain the status quo, but it inexplicably contends that the issue of Sims’s failure to obtain a stay or post a bond is foreclosed under the law-of-the-case doctrine “because Fletcher and Holleman [the partners] failed to raise this argument to this court in the 2008 appeal.” Why was this an obligation of the partners? This argument also is fundamentally flawed. The majority opinion in one breath says that this court did not address Sims’s request that we order the circuit court to unwind the previous distributions in the 2008 appeal, because to do so “would have required us to issue an advisory opinion as Sims’s claim had not|38yet been approved.” Yet, in the next breath, the majority states that the law-of-the-case doctrine prevents the partners from arguing that Sims’s failure to post a supersedeas bond prevents the circuit court from directing an unwinding because they failed to raise this argument to this court as appellees in the 2008 appeal. In other words, the failure of the partners to make an argument on an issue that was admitted by Sims because he lacked funds to post a bond and was not apposite to the approval of Sims’s claim somehow has a preclusive effect under the law-of-the-case doctrine. Using the vernacular, the majority has not “connected the dots” on this issue. The burden adopted by the majority, today, which is that the appellees must forestall an argument that Sims may have reason to make in future litigation, assuming an event occurs in the trial court on remand, is a burden unrecognized in the annals of the law. The majority, understandably, cites no case law for this contention because there is none. Nor does it cite authority for how the law-of-the-case doctrine forecloses the issue of a superse-deas from coming up in the trial court’s hearing after remand in October 2008.7  The majority today further expands the law-of-the-case doctrine to include inferences and implications. The result is that, after this opinion, the parameters of law of the case will be unduly murky and amorphous. Circuit judges will no longer be able to determine merely from reading an opinion whether an issue is law of the case. Instead, judges will have to |39divine from the ether whether this court contemplated another issue being reached upon issuing an opinion. Moreover, litigants must now be aware that they are required to peer into the future and make preemptive arguments on issues that may or may not arise in the future of the litigation or risk being precluded under the law-of-the-case doctrine from making such arguments in future stages of the proceedings. To summarize, the majority has clearly concluded that the assets distributed more than three years ago must be repaid or that the recipients somehow be made responsible for Sims’s claims. It does so because it says the trial judge should have decided that this court meant it to do much more than simply hold a hearing on Sims’s claim. According to the majority, the trial court should have surmised that if the Sims claim was approved, the distribution must be unraveled and “a mechanism to enforce the approved claim” put in place. The result is that this court now requires trial courts on remand to “crystal-ball gaze” about what our opinions mean, even when the opinion does not spell out specific tasks to perform on remand. That places an undue burden on the trial courts in my judgment. e. Due Process The majority’s decision ultimately rests on its finding that “due process” required the circuit judge to (1) give notice and hold a hearing on Sims’s claim, (2) approve the claim, and (8) provide a remedy which necessarily entails an unwinding and disgorging of the prior distributions. This holding finds no support in Arkansas law, which Sims is candid enough to admit in his brief to this court. In fact, the majority has found on its own — it was not cited 14nin Sims’s brief — one lone citation in support of this holding. See McKesson Corp. v. Division of Alcoholic Beverages and Tobacco, 496 U.S. 18, 110 S.Ct. 2288, 110 L.Ed.2d 17 (1990). McKesson Corp. is a tax case having nothing to do with the issue presented in this appeal. The McKesson Corp. court’s holding, which required the State of Florida to provide postpayment relief to taxpayers, was couched on the basic principle that a state’s exaction of an unlawful tax is a deprivation of property in violation of the Due Process Clause. An essential element of the holding in McKesson Corp. was the fact that the procedure put in place by the State of Florida deprived taxpayers of a property interest without giving them any meaningful opportunity to contest the tax. Specifically, Florida law did not provide taxpayers any “predeprivation process” such as the right to bring suit to enjoin imposition of a tax prior to its payment, or by allowing taxpayers to withhold payment and then interpose objections as defenses in tax enforcement proceedings. Rather, Florida law only allowed taxpayers to raise their objections to an illegal tax in a post-deprivation refund action. Accordingly, the Florida Supreme Court’s refusal to order a tax refund or any other form of postpayment relief left the taxpayers without a “clear and certain remedy.” In short, where the taxpayers were left with no remedy whatsoever, due process required postdeprivation relief. Here, in contrast, Sims had a clear and well-established means available to protect his interest in the firm’s assets throughout this litigation in the form of supersedeas relief. Despite the majority’s contention to the contrary, the circuit judge did not deprive Sims of a remedy. 1^ Rather, Sims’s own failure to obtain a stay or post a supersedeas bond deprived him of an opportunity to collect the full amount of his judgment. f Developing a Remedy at the Appellate Court The majority directs the trial court towards a remedy — unwinding/disgorgement — that the trial court has already rejected. In effect, the majority is developing and mandating a remedy at the appellate level, which is unique and without precedent. It is also a remedy that defense counsel admits he could find no support for in case law, and a remedy that a plurality of this court rejected in Butt v. Evans Law Firm, 351 Ark. 566, 98 S.W.3d 1 (2003). To repeat, here is Sims’s counsel’s response to the trial court on this point: CiRCuit Judge: What does Arkansas case law say in situations like this where supersedeas is not requested and is not posted and things move on down the road for two and a half years? Attorney for Sims: Your honor, I’ve looked for that. I cannot give you an answer. I haven’t found anything on point. I’ve looked at treatises. For all of these reasons, I dissent on the Sims appeal. I concur, however, with respect to the Jewell v. Fletcher appeal. WILLS, J., joins this dissent.  . Consider also the scenario involved in Arkansas Electric Energy Consumers v. Arkansas Public Service Commission, 31 Ark. App. 217A, 791 S.W.2d 719 (1990) (denying appellant’s request for stay pending appeal). There, the appellant, an association of large customers of Arkansas Power and Light Company (AP & L) sought to stay pending appeal an order of the Arkansas Public Service Commission allowing AP & L to transfer its ownership interests in an electric station. AP & L alleged that it would have been harmed to the extent of nearly $2 million per month for each month the sale was delayed in addition to losing interest expense based on its inability to pay off bonds with the proceeds of the sale. Under the majority’s analysis, supersedeas bonds will no longer afford protection to parties, such as AP & L, who suffer the risk of economic loss due to stays pending appeal.   . Neither party had anything to say on this particular law-of-the-case issue in briefs before this court on appeal. The majority has plucked this argument out of thin air.